                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge Raymond P. Moore

Civil Action No. 1:17-cv-01173-RM-KLM

William Deere,

        Plaintiff,

        v.

XPO Logistics Freight, Inc., and
XPO Logistics, Inc.,

        Defendants.

______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

        This is a case of alleged age and sex employment discrimination and retaliation under the

Age Discrimination in Employment Act (“ADEA”) and Title VII of the Civil Rights Act of 1964

(“Title VII”) surrounding a reduction-in-force (“RIF”) and subsequent failure to rehire. Before

the Court is Defendants’ (collectively, and referred to singularly as “XPO”) Motion for Summary

Judgment on all claims. (SJ Motion, ECF No. 46.) Plaintiff William Deere opposed the Motion

(SJ Opposition, ECF No. 531); Defendants replied. (SJ Reply, ECF No. 64.) Also before the

Court is Deere’s Motion to Strike and for Sanctions related to evidentiary affidavits of, or

references to, certain persons and entities supplied by XPO in the SJ Motion (Strike Motion,

ECF No. 65) to which Defendants responded (Strike Response, ECF No. 67.) Because resolution




1
    The Court struck Deere’s first opposition in its entirety because his statement of additional facts was “riddled
    with argument and include[d] nonresponsive responses to [Defendant’s] factual statements.” (ECF No. 52.)
    Deere then filed the SJ Opposition, parts of which the Court has already stricken because of Deere’s attempts to
    make material fact changes and raise new arguments. (ECF No. 63.)
of the SJ Motion may depend on the outcome of the Strike Motion, the Court considers them

together.

I.       MOTION TO STRIKE

         A. Background

         On May 21, 2018, XPO filed the SJ Motion. In addition to the statement of undisputed

material facts supplied by the parties (Statement, ECF No. 64-1),2 XPO filed a series of

supporting documents by Hiring Manager Steve Bernier (Bernier Dep., ECF No. 46-2), Chief

Customer Officer Greg Ritter (Ritter Affidavit, ECF No. 46-3), Human Resources Manager

Cindy Anderson (Anderson Affidavit, ECF No. 46-5), Director of Talent Management and

Recruiting Terry Riordan (Riordan Affidavit, ECF No. 46-6), and Deere.3

         The Ritter Affidavit attests that Ritter is responsible for XPO’s business development in

North America; XPO expected redundancies incident to a merger and “engaged an outside

consultant to evaluate the profitability of individual Account Executives for a planned reduction-

in-force [‘RIF’]”; XPO did not provide the consultant with demographic information; and three

Denver Region account executives, including Deere, were selected for the RIF based on their

region-lowest year-over-year profit growth metric. (See generally Ritter Affidavit.) The

Anderson Affidavit generally sets out that eleven of the fifteen Denver Region account

executives were over 40-years-old; the other two RIF’ed persons in the Denver Region—Debbie

James and William Diaz—were both younger than Deere; and subsequent hires Melody

McGinnis and David Gerdes, when hired, were both older than Deere. (See generally Anderson


2
     For ease of reference, all future citations to the Statement of Undisputed Facts will be to the latest SJ Reply
     version (ECF No. 64-1) and referred to as “Statement,” regardless of whether the parties’ original citation was
     to the SJ Motion Statement (ECF No. 46-1) or SJ Opposition Statement (ECF No. 53-1).
3
     The Court is sensitive to the circumstance that the content of these affidavits, unless undisputed, is not to be
     taken as true for the purposes of summary judgment—even if they are properly considered as to SJ Motion or
     the Strike Motion. See Section II.B, infra.

                                                          2
Affidavit.) Finally, the Riordan Affidavit states that XPO posted an open Denver Region account

executive position on November 25, 2015; XPO application screeners typically stop moving

applicants forward once there are fifteen applications pending the hiring manager’s review (but

that sixteen applications, each submitted between November 30 and December 15, 2015, moved

forward for the position in question); Deere did not apply until December 17, 2015; and Deere

did not submit an application for another position—separate from the one posted on November

25, 2015—which was ultimately offered to David Gerdes. (See generally Riordan Affidavit.)

        After requesting two extensions of time, Deere filed an initial opposition brief on July 6,

2018 (ECF No. 51), which the Court struck because its Statement was nonresponsive and

“riddled with argument.” (ECF No. 52.) He then filed the SJ Opposition. In large part, rather

than dispute the content of the three affidavits, the SJ Opposition suggests that the facts

contained therein are in “dispute” merely because Anderson and Riordan “were never disclosed

in the litigation.” (SJ Opposition at 3 (citing Statement ¶¶ 10, 12, 16–18, 29–30).) Now, in the

Strike Motion, Deere asks the Court to eliminate those affidavits in their entirety pursuant to Fed.

R. Civ. P. 37(c)(1): “If a party fails to provide information or identify a witness as required by

Rule 26(a) or (e), the party is not allowed to use that information or witness to supply evidence

on a motion.” On this authority, in all but two instances, Deere bases his “disputes” of facts

supplied in the affidavits solely on the identity of the affiant—Anderson or Riordan—rather than

take exception to the evidentiary content contained therein. (Statement ¶¶ 10, 12, 16, 18, 30.)4

        In the SJ Reply, XPO does not dispute that Anderson nor Riordan were previously

undisclosed. Instead, it counters that Rule 37(c)(1)’s sanction is not triggered if the “failure was

substantially justified or harmless.” XPO says including the Anderson and Riordan Affidavits
4
    See, e.g., Statement ¶ 12 (XPO: “At the time of the RIF, 11 of the 15 Account Executives in the Denver Region
    were over 40.” Deere: “Disputed. This averment is by a person/witness not previously disclosed (Cindy
    Anderson).”).

                                                       3
was harmless because Donna Lenahan—who was properly disclosed5 but unavailable at the time

the SJ Motion was filed—“is now available and has signed a declaration [ ] which certifies the

identical facts originally contained in” the other two. (SJ Reply at 1–2 (emphasis in original).)

That representation is accurate. (Compare Anderson Affidavit, Riordan Affidavit with Lenahan

Declaration, ECF No. 64-2.)

        Finally, the SJ Reply included a Second Ritter Declaration. (ECF No. 64-5.) Not

inconsistent with the first, the Second Ritter Declaration provides additional clarification

concerning the role of the outside consultant—including its name (McKinsey & Company); that

the outside consultant “recommended” using the year-over-year profit growth metric for the RIF;

and, based on that recommendation, Ritter made the “ultimate decision” to terminate Deere.

(Compare generally Ritter Affidavit with Second Ritter Declaration.)

        B. Analysis

        Deere now asks the Court to strike the Anderson Affidavit in its entirety, Riordan

Affidavit in its entirety, Paragraphs 7–9 of the Lenahan Declaration, Paragraphs 2–8 of the Ritter

Affidavit, and Paragraphs 3–10 of the Second Ritter Declaration. (Strike Motion at 14.) With

these portions of the record gone, Deere believes the Statement should be relieved of Paragraphs

4–8, 11, 16–18, and 29. (Id.)

             i. The Court does not strike the Anderson Affidavit.

        The sole proffered reason for striking the Anderson Affidavit is that Anderson was

“previously undisclosed.” (See id. at 1 (citing Rules 26 and 37).) But as XPO points out in the SJ

Reply, excluding evidence under Rule 37 is a “drastic sanction” which should not be levied if the

late-disclosing party’s “failure was substantially justified or harmless.” Summers v. Missouri

5
    Deere does not dispute that she appeared in XPO’s initial disclosures and is also listed in the Final Pretrial
    Order as one of XPO’s fact witnesses. (ECF No. 58, at 8.)

                                                        4
Pac. R.R. Sys., 132 F.3d 599, 604 (10th Cir. 1997); Fed. R. Civ. P. 37(c)(1). “A district court

need not make explicit findings concerning the existence of a substantial justification or the

harmlessness of a failure to disclose.” Woodworker’s Supply, Inc. v. Principal Mut. Life Ins. Co.,

170 F.3d 985, 993 (10th Cir. 1999) (citing United States v. $9,041,598.68, 163 F.3d 238, 252

(5th Cir. 1998)). “Nevertheless, the following factors should guide its discretion: (1) the

prejudice or surprise to the party against whom the testimony is offered; (2) the ability of the

party to cure the prejudice; (3) the extent to which introducing such testimony would disrupt the

trial; and (4) the moving party’s bad faith or willfulness.” (Id.)

        Here, the circumstances—applied to these four factors—weigh heavily against striking

the Anderson Affidavit. Most importantly, Deere does not move to strike Paragraphs 2–6 of the

Lanaham Declaration, which contains the identical factual content earlier provided by Anderson.

Deere cannot be prejudiced or disrupted by what he does not dispute, and he is apparently

satisfied that XPO has cured his objection by providing the same information from another

corporate source. Finally, upon review of the communications Deere supplied with the SJ

Opposition, the Court finds that XPO has not acted in bad faith.6

            ii. The Court does not strike the Riordan Affidavit or Lenahan Declaration
                Paragraphs 7–9.

        The Court’s Rule 37(c)(1) analysis regarding the Riordan Affidavit is the same as with

Anderson, and it will not be stricken on that basis. However, Deere additionally moves to strike

the Riordan Affidavit (and Lenahan Declaration Paragraphs 7–9, which supply the same

information)7 by arguing that neither Riordan nor Lenahan have knowledge concerning the facts

6
    In fact, XPO offered to have Lenahan provide the statements previously filed through Anderson and Riordan
    before Deere responded to the SJ Motion. (See ECF No. 64-7, at 2.) It appears that rather than accept this olive
    branch, Deere was content to confront the facts alleged therein based on nothing more than their sources.
7
    The Court will not strike Riordan Affidavit Paragraph 2 because it is identical to Lenahan Declaration
    Paragraph 6, which Deere does not move to strike.

                                                        5
to which they attest. (Strike Motion at 10.) Deere provides no basis for this accusation, and the

Court cannot supply one.

        The content at issue sets forth that XPO application screeners typically stop moving

applicants forward once there are fifteen applications pending the hiring manager’s review (but

that sixteen applications, each submitted between November 30 and December 15, 2015, moved

forward for the position in question); Deere did not apply until December 17, 2015; and Deere

did not submit an application for the position which was ultimately offered to David Gerdes. (See

Riordan Affidavit ¶¶ 3–5; Lenahan Declaration ¶¶ 7–9.) Without any legitimate basis to believe

otherwise provided by Deere, the Court does not question that Regional Director of Human

Resources Donna Lenahan and Director of Talent Management and Recruiting Terry Riordan are

both qualified based on personal knowledge to attest to XPO’s application processes, including

those facts specifically laid out in their affidavits.8 See, e.g., Argo v. Blue Cross & Blue Shield of

Kansas, Inc., 452 F.3d 1193, 1200 (10th Cir. 2006) (suggesting that a human resources official

would be in a position to acquire comprehensive knowledge concerning a company’s

employees).

        Lastly, Deere argues that “it is patent [Lenahan’s statements] are all hearsay.” (Strike

Motion at 10 (internal emphasis omitted).) The Court disagrees. Parties may submit affidavits in

support of summary judgment, despite the fact that affidavits are often inadmissible at trial as

hearsay, on the theory that the evidence may ultimately be presented at trial in an admissible

form. Argo, 452 F.3d at 1199. Nonetheless, “the content or substance of the evidence must be

admissible.” Thomas v. Int’l Bus. Machs., 48 F.3d 478, 485 (10th Cir.1995). For example, at

8
    Lenahan declared that she has “access to employees’ personnel files, which include information showing
    employees’ and former employees’ dates of birth [and] access to documents relating to the hiring process at the
    company.” (Lenahan Declaration ¶ 1.) Riordan attested that, through his 8 years as Director, he has knowledge
    of XPO Logistics’ recruiting processes and of the applications [XPO] receive[s] for job postings. (Riordan
    Affidavit ¶ 1.)

                                                        6
summary judgment, courts should only disregard inadmissible hearsay statements contained in

affidavits, as those statements could not be presented at trial in any form. Argo, 452 F.3d at 1199

(emphasis in original). While the Lenahan Declaration was made out of court, none of the

content contained therein would be inadmissible should she later testify. Indeed, Paragraphs 7–9

swear only to behavior by both Deere and XPO, not statements. The Court will not exclude the

Lenahan Declaration from its SJ Motion consideration.

           iii. The Court does not strike either the Ritter Affidavit or Second Ritter
                Declaration.

        Finally, upon review of the Second Ritter Declaration, Deere is incensed by what he calls

XPO’s “hiding,” “sandbagging,” “stonewalling,” “flip-flopping,” “concealment,” and “lying in

the weeds.” (Strike Motion at 2–4.) The Court is not convinced this hyperbolic name-calling is

deserved, especially where, as here, it appears that Deere needs only look inward to find the

source of his frustration.

        This Ritter dispute appears to center upon divining which person (or entity) is responsible

for making the ultimate decision to terminate Deere based on his year-over-year profit growth

deficiencies. XPO has stated its position on this issue in slightly different ways throughout the

course of the litigation:

                December 29, 2017 (Resp. to Interrog., ECF No. 65-1, at 10)
                [XPO] state[s] that because Mr. Deere had the most negative
                growth of any other Account Executive in the Denver region, Greg
                Ritter, Chief Customer Officer, Global Sales—along with an
                outside consultant—determined that Plaintiff would be selected for
                the reduction in force.

                May 14, 2018 (Ritter Affidavit)
                In connection with the merger . . . XPO [ ] expected redundancies
                in the sales function and engaged an outside consultant to evaluate
                the profitability of individual Account Executives for a planned
                reduction-in-force (“RIF”).



                                                 7
               September 4, 2018 (Final Pretrial Order, ECF No. 58)
               Greg Ritter . . . will testify in person regarding the reduction-in-
               force, the role of the outside consultant, his adoption of the
               consultant’s recommendations, the use of year-over-year profit
               growth as the metric for determining which Account Executives to
               include in the reduction-in-force[.]

               January 23, 2019 (Second Ritter Declaration)
               I worked with an outside consultant, McKinsey & Company (a
               global management consulting firm) regarding the reduction-in-
               force. McKinsey recommended using year-over-year profit growth
               to determine who would be selected for the reduction-in-force. I
               agreed, and made the decision to use this metric to select which
               individuals would be selected for the RIF. . . . McKinsey
               recommended the 36 individuals with the lowest year-over-year
               profit growth for the reduction in force. I reviewed McKinsey’s
               recommendations and implemented them.

The umbrage with which Deere takes these variations is not clearly presented, but it seems that

he believes the Court should strike sections of both Ritter affidavits on the bases of discovery

violations, hearsay, and internally inconsistent representations by XPO. Finding none of these,

the Court declines to do so.

       Beginning with the last protest, Deere accuses XPO of changing its story to now reveal

the name, and limit the involvement, of a previously undisclosed “outside consultant.” To make

that leap, Deere reads the Ritter Affidavit to mean that Ritter fired him in conjunction with the

“outside consultant,” and he interprets the Second Ritter Declaration to mean that Ritter, acting

alone, adopted and implemented McKinsey’s suggestions. (See Strike Motion at 8.) Unlike

Deere, the Court does not view the Second Ritter Declaration as inconsistent with the first Ritter

Affidavit or with any of the other statements quoted above. But more importantly, the level of

involvement of the outside consultant is immaterial to the outcome of the SJ Motion because

XPO concedes that it terminated Deere, and it is XPO’s animus (or lack of it)—not

McKinsey’s—that is being tested in this case.



                                                8
        Moreover, summary judgment movants are permitted, by affidavit, to clarify their earlier

positions in response to arguments raised in opposition. See, e.g., Altamirano v. Chem. Safety &

Hazard Investigation Bd., 41 F. Supp. 3d 982, 993 (D. Colo. 2014) (“[W]here the reply affidavit

merely responds to matters placed in issue by the opposition brief and does not spring upon the

opposing party new reasons for the entry of summary judgment, reply papers—both briefs and

affidavits—may properly address those issues.”); see also Gates Corp. v. Dorman Products, Inc.,

No. 09–cv–02058–CMA–KLM, 2009 WL 4675099, at *2 (D. Colo. Dec. 7, 2009) (finding that

arguments in a reply brief are not considered “new” where they respond directly to arguments

raised in the response brief). Since Deere surmises in opposition that RIF decisions were made in

part by an outside consultant who has not been identified, XPO is permitted to clarify in reply

that Ritter alone had final decision-making authority and give the name of that consultant. (See

Statement ¶ 5). Because the Ritter materials may be read together harmoniously, the Court will

not strike either on this basis.

        Second, to the extent that Deere reads the Ritter Affidavit incorrectly, is confused, or

believes he has lost the opportunity to glean discovery from McKinsey, his troubles are self-

inflicted. Deere cannot dispute that he has been aware of the “outside consultant” since at least

2017, many months before the discovery deadline on April 1, 2018. (See ECF Nos. 24, 65-1.)

Even though he grumbles that XPO did not reveal McKinsey’s name until now, the record does

not reflect that Deere ever attempted to compel a more specific interrogatory response from XPO

to supply that information.9 Rather than “concealment,” as Deere describes it, the Court views




9
    Additionally, Deere was not even aware he did not have the name of the consultant until July 3, 2018,
    solidifying the Court’s supposition that Deere is manufacturing a dispute for purposes of avoiding summary
    judgment. (ECF No. 65-3.)

                                                      9
Deere’s limited understanding of the identity and role of the outside consultant as the product of

his own failure to gather discovery with diligence.10

         Finally, Deere, without citing any cases in support, characterizes the content of both

Ritter affidavits as hearsay. (Strike Motion at 7.) But Deere is incorrect using either of his

proffered interpretations. If Ritter and McKinsey were working together and both fired Deere,

then Ritter could testify in court as to their methods and conclusions based on his personal

knowledge. If Ritter was merely the final decision-maker who adopted McKinsey’s suggestions,

then McKinsey’s involvement is non hearsay offered for its effect on Ritter and the influence it

had over his decision to terminate Deere. See, e.g., Faulkner v. Super Valu Stores, Inc., 3 F.3d

1419, 1434–35 (10th Cir. 1993) (affirming this Court’s finding that statements made by third

parties to grocer’s hiring manager were offered to establish grocer’s state of mind in making

hiring decisions, rather than to prove the truth of the statements, and therefore the statements

were non-hearsay). Either way, Ritter is a proper affiant and the evidence is admissible.

         C. Conclusion

         For the foregoing reasons, the Strike Motion is DENIED. The Court will disregard any

“disputes” by Deere contained in the Statement based solely on the identity of the affiant and

treat those facts as undisputed. To the extent any “disputes”—more properly characterized as

evidentiary objections—question the admissibility of the content of the affidavits and

declarations discussed herein, the Court overrules those objections and will consider such

contents in examining the SJ Motion. Finally, based on the available record, the Court declines to

award monetary sanctions to XPO in the amount it incurred in opposing the Strike Motion.



10
     The Court also does not comment on Deere’s unsupported accusation that the absence of “electronic or
     documentary communication” between XPO and McKinsey is “legally incredible” in light of Deere’s failure to
     have ever moved to compel the production of any such materials.

                                                      10
II.       MOTION FOR SUMMARY JUDGMENT

          A. Undisputed Facts

          For purposes of the Motion, the facts which are undisputed—or taken in the light most

favorable to Deere—relate to his termination, XPO’s failure to rehire him, and the circumstances

surrounding a demand letter sent by his attorney to XPO.

               i. Deere’s Termination

          Deere, born May 19, 1970 and in his 40s, worked as one of fifteen account executives at

Conway Freight, Inc. (“Conway”). (Statement ¶¶ 1–2, 12.) In his role as account executive,

Deere was responsible for a certain territory in the Denver Region. (Id. ¶ 14.)11 When XPO

acquired Conway, he worked in the same capacity for XPO. (Id. ¶ 2.) In connection with that

merger, XPO “engaged an outside consultant to evaluate the profitability of individual Account

Executives for a planned reduction-in-force.” (Id. ¶ 4.)12 XPO did not supply the outside

consultant with demographic information concerning the account executives under evaluation,

and the consultant suggested that XPO use year-over-year profit as its “key metric” in deciding

whom to terminate. (Id. ¶ 4.)13 The termination decision was made by XPO’s Chief Customer

Officer Greg Ritter working together in some capacity with the outside consultant. (Id. ¶ 4.)14



11
      The parties agree that all of the account executives in the Denver Region had the same duties and were
      answerable to the same chain of command within the same personnel structure. (Statement ¶ 45.)
12
      XPO attributes the reduction-in-force (“RIF”) to “expected redundancies.” (Statement ¶ 4.) While Deere
      generally disputes that there were any redundancies at all, he doesn’t dispute that the RIF was “planned” or that
      XPO subjectively expected redundancies. (Id.)
13
      While Deere disputes that year-over-year profit growth was actually a “key metric” (Statement ¶ 5), he does not
      dispute that the consultant suggested, and XPO used, this metric in making termination decisions.
14
      Deere makes much of the disputed fact that Hiring Manager Steve Bernier had a high opinion of Deere and may
      have even disagreed with the decision (Statement ¶¶ 51–52, 55) but admits that Bernier was not involved in his
      termination and did not even know why Deere was terminated. (Id. ¶ 53.) Additionally, Human Resources
      Director Kevin Huner was not involved in the RIF. (Id. ¶ 54.)

                                                          11
         On October 30, 2015, after XPO’s acquisition of Conway closed, XPO terminated its

three Denver Region account executives with the lowest year-over-year profit growth in a

reduction-in-force (“RIF”),15 including Deere (lowest) and non-plaintiffs Debbie James and

William Diaz (second and third lowest). (Id. ¶¶ 4, 7–9, 11, 27.)16 XPO sent Deere a letter

communicating that his “position has been eliminated.” (Id. ¶ 34.) According to Deere, XPO also

called him and said, “your territory has been eliminated.” (Id. ¶ 33.) Deere was 45 years old at

the time of the RIF. (Id. ¶ 41.)

          According to Deere, year-over-year profit growth was one of—but not the only—

performance metric relevant to his position. (Id. ¶ 5.) He notes that, in the Denver Region, his

figures were only fifth lowest in “Revenue Growth” and sixth lowest in the “Conway Rankings.”

(Id.) Additionally, Deere rated higher than eight other account executives in the “Performance

vs. Con-way targets” category. (Id. ¶ 39.) In this metric, Deere earned a “yellow circle” on his

“scorecard,” while three non-RIF’ed employees had flunking “red circles.” (Id. ¶ 38.) Deere

points to XPO’s decision to base terminations on year-over-year profit growth, rather than one of

these other metrics, as the “deceptive” means by which XPO eliminated him: “[T]he company’s

use of a single category of statistics to RIF employees was deceptive and made no business

sense.” (Id. ¶¶ 5, 42, 47.)

         At the time of the RIF, eleven of fifteen account executives were over 40 years old, and

both James and Diaz were younger than Deere. (Id. ¶¶ 10, 12.) At least one employee that

survived the RIF, Patrick Ferrell, was younger than Deere but had a “lucrative territory” and

performance numbers in “really good shape.” (Id. ¶¶ 13–14.) Deere supplied sales figures

15
     Plaintiff has admitted, in several parts of the Statement, that his termination was incident to a RIF. See, e.g.,
     Statement ¶¶ 4–9, 12–15. The review period for the RIF was September 2014 to August 2015. (Id. ¶ 48.)
16
     The RIF was not limited to the Denver Region. In all, XPO cut 10% of its account executives (36 people) across
     the nation. (Statement ¶ 4 (citing Second Ritter Declaration ¶ 2).)

                                                         12
showing that his year-over-year profit growth through August 30, 2015 was negative $125,048,

while Ferrell had a positive $120,821. (Id. ¶ 14.) Another RIF-survivor, Andy Reese, was “in his

early 30s” and lower ranked than Deere in three categories: “Performance vs. Con-Way

Targets,” “Revenue Growth,” and “Con-Way Ranking.” (Id. ¶ 41.) But it is undisputed that XPO

did not terminate at least nine account executives in the Denver Region over 40 in the RIF. (Id.

¶¶ 9–10.) Moreover, the average age of a Denver Region account executive increased from 46.2

to 47.75 following the RIF. (Id. ¶ 71.) Finally, it is undisputed that female Melissa Wentz had a

lower score than him in the “Absolute Performance” category but kept her job. (Id. ¶ 40.)

             ii. XPO’s Failure to Hire Deere After his Termination

         Shortly after the RIF, another account executive, Joe Engle, left the company. (Id. ¶ 15.)

Because of that vacancy, XPO posted an account executive opening on November 25, 2015. (Id.

¶ 16). By December 15, 2015, recruiting coordinators had forwarded 16 applications to Hiring

Manager Steve Bernier for review, and all applications received subsequently were rejected

without Bernier’s attention. (Id. ¶¶ 17, 22.) Deere applied on December 17, 2015, XPO

acknowledged receipt, and a website screenshot shows: “Submission Status: Completed –

Updated: Dec. 22, 2015.” (Id. ¶ 18.) Deere does not dispute that Bernier made the relevant hiring

decisions. He also does not believe that Bernier discriminated against him. (Id. ¶ 32.)17

         Before Deere applied, Bernier had already twice interviewed female candidate Melody

McGinnis, a 51-year-old, and decided to hire her. (Id. ¶¶ 19, 23.) On December 9, 2015, Bernier

offered McGinnis the job. (Id. ¶ 21.) She was initially offered two sales territories—one formerly

belonging to Deere. (Id. ¶ 33.) While Bernier had previously asked upper management to


17
     This fact is undisputed on the basis of Deere’s deposition. (Statement ¶ 32 (citing Deere Dep., ECF No. 46-4, at
     92:5–10).) For the first time in the SJ Response, Deere attempts to undo his admission by manufacturing a
     contrary motive for Bernier. (See id. (citing Deere Decl., ECF No. 53-26, at 6).) Deere’s speculation in this
     portion of his declaration are immaterial and not well-taken. The Court disregards them.

                                                         13
consider re-hiring Deere, he never looked at Deere for this vacant position. He testified: “I didn’t

even think of Will Deere.” (Id. ¶ 20.) When Deere inquired as to whether there was any progress

with his application, XPO account executives (not Bernier) informed him that applications were

still being considered and no decision had been made. (Id. ¶ 64.) After McGinnis accepted the

position on December 21, 2015, XPO’s job submission website reflects that the job status was

“Inactive (No Longer Accepting Job Submissions).” (Id. ¶ 65.)

         In 2016, XPO “determin[ed] that business had suffered from the RIF and that they

needed to add another Account Executive to the Region” and decided to hire 46-year-old David

Gerdes for the position. (Id. ¶¶ 27, 30.) Deere did not specifically apply for this position. (Id. ¶

29.)18 As with McGinnis, Bernier was the ultimate decision-maker in hiring Gerdes. (Id. ¶ 31.)

At some unspecified time, Gerdes became responsible for the “generally” identical territory that

used to be Deere’s. (Id. ¶ 33.) In his deposition, Deere clarified that he does not believe XPO

engaged in any age discrimination in failing to rehire him. (Id. ¶ 29 (citing Deere Dep., ECF No.

46-4, at 80:16–22).)

             iii. Deere’s Attorney’s E-mail to XPO

         Meanwhile, on December 7, 2015, Deere’s attorney e-mailed XPO’s Vice President and

General Counsel Jennifer Warner stating Deere believed his termination was the result of age

discrimination. (Id. ¶¶ 25, 59.) The parties agree that Deere’s attorneys further attempted to

include Director of Human Resources Kevin Huner and Bernier on the e-mail, but dispute

whether those persons actually received the communication. (Id. ¶ 59.) The attorney’s entire e-

mail stated:

18
     Bernier testified, and Deere does not dispute, that XPO maintains an applicant file only with respect to the
     specific job for which the application was submitted. He further testified that “[T]here was a job posting for that
     position [which ultimately went to Gerdes]. And I did not see [Deere’s] application or resume for that position.
     So I did not – I wasn’t aware that he was interested in that position, if he was.” (Statement ¶ 29 (quoting Deere
     Dep. 22:23–23:2).)

                                                          14
                  Our law firm has been retained by William Deere with relationship
                  to his recent termination coupled with significant indication that
                  age discrimination was involved in his firing and the firing of
                  many other former Con-way Freight employees.

                  We will be investigating further in the coming week and would
                  like to conduct an interview with the person or persons who
                  selected our client for termination instead of the significantly
                  younger newcomer in the same unit. This appears to be a rather
                  straightforward breach of the federal Age Discrimination in
                  Employment Act, and it has classwide implications.

                  Please let me know the name or names of the persons responsible
                  and let me know when I and my investigator can travel to their
                  location within the next week to conduct interviews. They and the
                  company of course, may wish to have their own attorneys present.

(Id.) Two days later on December 9, 2015, Bernier offered a job to McGinnis—whom he had

met for lunch at Bass Pro Shops some six weeks earlier at the recommendation of another XPO

employee. (Id. ¶¶ 21, 61, 63.)19 Deere admits that McGinnis had been recommended to Bernier

“quite some time ago” and that she had a reputation for doing “a good job.” (Id. ¶ 62.)

         B. Legal Standard

         Summary judgment is appropriate if there is no genuine dispute of material fact and the

movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); Adamson v. Multi

Community Diversified Servs., Inc., 514 F.3d 1136, 1145 (10th Cir. 2008). A fact is material if it

could affect the outcome of the suit under governing law; a dispute of fact is genuine if a rational

jury could find for the nonmoving party on the evidence presented. Id.

         On a motion for summary judgment, the moving party bears the burden of demonstrating

no genuine issue of material fact exists. Adamson, 514 F.3d at 1145. Where, as here, the moving

party does not bear the ultimate burden of persuasion at trial, it may satisfy this burden by


19
     The parties don’t dispute that Bernier met with McGinnis “about three weeks after plaintiff was fired [ ] on
     October 30, 2015” (Statement ¶ 61) and that Bernier offered her the position on December 9, 2015. (Id. ¶ 21.)

                                                       15
demonstrating a lack of evidence for an essential element of the non-movant’s claim. Id. That is,

“once [d]efendants [have] showed that they were entitled to summary judgment, it bec[omes] [a

plaintiff’s] burden as the non-movant to set forth specific facts demonstrating that there was a

genuine issue for trial as to those material matters for which [he] carries the burden of proof.”

Reynolds v. Sch. Dist. No. 1, Denver, Colo., 69 F.3d 1523, 1531 (10th Cir. 1995).

         In deciding whether the moving party has carried its burden, courts do not weigh the

evidence and instead must view it and draw all reasonable inferences from it in the light most

favorable to the non-moving party. Adamson, 514 F.3d at 1145. However, neither unsupported

conclusory allegations nor mere scintilla of evidence are sufficient to create a genuine dispute of

material fact on summary judgment. Maxey v. Rest. Concepts II, LLC, 654 F. Supp. 2d 1284,

1291 (D. Colo. 2009). “If a party fails to properly support an assertion of fact of fails to properly

address another party’s assertion of fact, a court may . . . consider the fact undisputed for the

purposes of the motion.” Fed. R. Civ. P. 56(e)(2).

         C. Analysis

         The Court begins by addressing the apparent confusion concerning what claims Deere

actually brings. The shotgun Complaint strictly sets out two causes of action, neither saying

anything more than “[b]y the aforesaid acts of discrimination and retaliation, the defendant

corporations breached [Title VII / ADEA].” (Compl., ECF No. 1.)20 The Complaint fails to

match any conduct to any claim. XPO interprets this case as “bring[ing] five claims against

Defendants: (1) an ADEA termination claim; (2) an ADEA failure-to-rehire claim; (3) a Title VII


20
     “This Court has strongly criticized such use of ‘shotgun pleading,’ by which a party pleads several counts or
     causes of action, each of which incorporates by reference the entirety of its predecessors.” Int’l Acad. of Bus. &
     Fin. Mgmt., Ltd. v. Mentz, No. 12-CV-00463-CMA-BNB, 2013 WL 212640, at *7 (D. Colo. Jan. 18, 2013). See
     also Greenway Nutrients, Inc. v. Blackburn, 33 F. Supp. 3d 1224, 1243 (D. Colo. 2014) (“[T]he shotgun pleader
     foists off one of the pleading lawyer’s critical tasks—sifting a mountain of facts down to a handful of those that
     are relevant to a given claim—onto the reader.”) (citation omitted).

                                                          16
failure-to-rehire claim; (4) an ADEA retaliation claim; and (5) a Title VII retaliation claim.” (SJ

Motion at 1 (emphasis supplied).)21 Based on its review of the threadbare, scattershot

Complaint—but reading it in the light most favorable to Deere—the Court interprets the

pleadings as stating claims for ADEA unlawful termination and Title VII failure-to-hire or

retaliation for the reasons that follow.

         The only act of retaliation conceivably alleged is XPO’s “failure to [ ] rehire [Deere] into

the same or similar jobs.” (Compl. ¶ 50; see also Final Pretrial Order, ECF No. 58, at 3–4

(“Plaintiff’s job applications were not considered because the defendant corporations did not

wish to hire someone who had complained about [XPO’s] discrimination. Thus, [XPO] elected

to retaliate against plaintiff.”).) In his deposition, Deere clarified that he does not believe his age

played any role in XPO’s failure to rehire him, nor has he supplied any evidence that such was

the case.22 Therefore, because his retaliation and failure-to-rehire claims are both dependent upon

the same alleged conduct, and because he can show no behavior giving rise to the inference of

age discrimination with respect to either, the Court finds as a matter of law that judgment in

favor of XPO is appropriate to the extent that Deere asserts retaliation or failure-to-rehire claims



21
     The Complaint does not contain any allegations to support a claim of unlawful termination in violation of Title
     VII. (See generally Compl.) Neither does the Final Pretrial Order. (ECF No. 58, at 1–4 (containing nothing on
     the topic).) In the SJ Opposition, for the first time in this case, Deere suggests that he claims unlawful
     termination under Title VII by pointing to an “identically situated female Account Executive who was not
     terminated in the RIF.” (SJ Opposition at 3.) Deere cites Statement Paragraph 4, which contains no textual or
     documentary reference to this other female employee, and the Court declines to search for evidence to support a
     claim that Deere has not made. As XPO correctly points out “no gender-based termination claim is at issue in
     this case.” (SJ Reply at 3.) Moreover, the Court notes that XPO also fired a female in the RIF. In these
     circumstances, the Court finds that Deere cannot show that XPO’s termination conduct gives rise to the
     inference of gender discrimination or was pretextual when both males and females were fired for their poor
     year-over-year profit growth numbers. See, e.g., Allen v. Sulzer Chemtech USA, Inc., 289 F. App’x 278, 282–83
     (10th Cir. 2008) (finding that, when compared to treatment of male employees, female being fired for the same
     reasons as males did not show any evidence of discrimination or “suggest that [the defendant’s consistently
     stated explanation for terminating her was false.”).
22
     This admission forecloses any argument that XPO’s failure to rehire Deere was under circumstances giving rise
     to age discrimination.

                                                        17
under the ADEA.23 Thus, the Court turns to the merits and only considers whether Deere

survives the SJ motion on claims of (i) ADEA unlawful termination, or (ii) Title VII failure-to-

rehire or retaliation.24

         Relevant here, the ADEA bars an employer from discharging any individual because of

such a person’s age. 29 U.S.C. § 623 (a)(1). Similarly, Title VII prohibits an employer from

failing or refusing to hire any individual because of that person’s sex. 42 U.S.C.A. § 2000e-

2(a)(1). When a plaintiff musters only circumstantial evidence of discrimination, courts analyze

whether his claims under either statute survive a motion for summary judgment against the

backdrop of the familiar McDonnell Douglas three-step burden-shifting framework. Fischer v.

Forestwood Co., 525 F.3d 972, 978 (10th Cir. 2008) (Title VII); McKnight v. Kimberly Clark

Corp., 149 F.3d 1125, 1128 (10th Cir. 1998) (ADEA). See also O’Connor v. Consol. Coin

Caterers Corp., 517 U.S. 308, 311 (1996) (noting the standards application to both statutes).

         At step one, to prove a prima facie case of discrimination, a plaintiff must show: (1) he is

a member of the protected class; (2) he suffered an adverse employment action; (3) he was

qualified for the position at issue; and (4) he was treated less favorably than others not in the

protected class. Jones v. Oklahoma City Pub. Sch., 617 F.3d 1273, 1279 (10th Cir. 2010).

Sometimes the fourth element is restated to require “some [circumstantial] evidence the

employer intended to discriminate against him.” Pippin v. Burlington Res. Oil & Gas Co., 440


23
     To the extent the Complaint alleges failure-to-hire retaliation under the ADEA in response to the attorney e-
     mail, the undisputed facts show no causal connection between the e-mail and failure-to-hire or that XPO’s
     conduct was pretextual: McGinnis had already been offered Deere’s old job by the time he applied, and Deere
     never even applied for the position which was given to Gerdes. Moreover, Deere does not dispute that XPO
     created the opening that ultimately went to Gerdes based on its non-pretextual “determin[ation] that business
     had suffered from the RIF and that they needed to add another Account Executive to the Region.” See Brainard
     v. City of Topeka, 597 F. App’x 974, 981 (10th Cir. 2015) (setting out the elements of Retaliation under the
     ADEA and employing McDonnell Douglas burden-shifting framework); see also Section II.C.ii, infra.
24
     These claims are also best viewed together because the only alleged act of retaliation is XPO’s failure to re-hire
     Deere.

                                                          18
F.3d 1186, 1192 (10th Cir. 2006). The prima facie case under the ADEA or in Title VII

retaliation cases also demands that Plaintiff offer facts to show that his protected-class status

(e.g., age or sex) was not merely a motivating factor behind the alleged adverse actions, but was

indeed the “but for” cause of the employer’s actions. Hart v. Dillon Companies, Inc., 2014 WL

6819724, at *7 (D. Colo. Dec. 3, 2014). In other words, Plaintiff must establish that his employer

“would not have taken the challenged employment action but for the [complainant’s age or

sex].” See, e.g., Konzak v. Wells Fargo Bank N.A., 492 F. App’x 906, 909 (10th Cir. 2012)

(citing Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 177-78 (2009)). See also Univ. of Texas Sw.

Med. Ctr. v. Nassar, 570 U.S. 338, 339 (2013).

       If a plaintiff makes out a prima facie case, step two shifts the burden to the defendant “to

rebut this presumption of discriminatory intent by asserting a legitimate, nondiscriminatory

reason for the employment decision.” Pippin, 440 F.3d at 1193. If the Defendant meets this

burden of production, at step three, “the burden shifts back again to the plaintiff to show that the

defendant's proffered reasons were a pretext for discrimination.” Rea v. Martin Marietta Corp.,

29 F.3d 1450, 1455 (10th Cir. 1994). In other words, Plaintiff must then resist summary

judgment by presenting evidence that the proffered reason was “unworthy of belief.” Beaird v.

Seagate Tech., Inc., 145 F.3d 1159, 1165 (10th Cir. 1998) (quoting Randle v. City of Aurora, 69

F.3d 441, 451 (10th Cir. 1995)).

            i. Deere has failed to make a prima facie showing that XPO discriminated
               against Deere in violation of the ADEA by terminating him.

       For the purposes of the SJ Motion, XPO concedes that Deere meets the first three factors

of his prima facie case. Deere (1) is protected by the ADEA because he was over 40 at the time

of the events alleged, (2) certainly suffered adverse employment action by his termination, and

(3) no one quibbles that he was not qualified for his position.


                                                 19
       As to step one’s fourth factor—regarding circumstances giving rise to the inference of

age discrimination on an ADEA termination claim—the Tenth Circuit had unwaveringly

explained that a plaintiff must show that “his position was filled by a younger person.” See, e.g.,

McKnight, 149 F.3d at 1128; Rangel v. sanofi aventis U.S., LLC, 507 F. App’x 786, 790 (10th

Cir. 2013); Cone v. Longmont United Hosp. Ass’n, 14 F.3d 526, 529 (10th Cir. 1994); Denison v.

Swaco Geolograph Co., 941 F.2d 1416, 1420 (10th Cir. 1991). The logic behind this rule is

sound: It is inconceivable that a business would terminate an employee because of his age only

to fill that void with even older individuals.

       Here, taking the facts in the light most favorable to him, Deere was 45 years old when

terminated, and he was replaced by 51-year-old McGinnis and 46-year-old Gerdes. He provides

no evidence whatsoever that he was replaced by anyone younger. His ADEA termination claim

fails on this fact alone. See, e.g., Rangel, 507 F. App’x at 791 (strictly adhering to the younger-

replacement rule in a RIF case and affirming the district court’s grant of summary judgment for

the defendant).

       The Court’s finding that Deere has failed his prima facie showing is only strengthened by

its review of other tests. In RIF-specific cases, the Tenth Circuit has explained the

discrimination-inference factor as requiring plaintiff to show “some evidence the employer

intended to discriminate against [him] in reaching its RIF decision,” which may be established

“through circumstantial evidence that the plaintiff was treated less favorably than younger

employees during the [RIF].” Beaird, 145 F.3d at 1165 (citing Ingels v. Thiokol Corp., 42 F.3d

616, 621 (10th Cir. 1994). Viewed from this perspective, XPO has set out facts devastating to

Deere’s claim that Deere fails to dispute or rebut with credible evidence. He does not dispute

that, at the time of the RIF, eleven of fifteen account managers in the Denver Region were over



                                                 20
40 years old. Neither does he refute that XPO showed no hesitation in terminating younger

employees. At least nine account managers over 40 kept their jobs, and the RIF caused the

average age of account executives in the Denver region to increase.

       Even if Deere had made out a prima facie case, he has done nothing to undermine XPO’s

legitimate business explanation. While Deere may disagree with the wisdom behind it, he does

not dispute that XPO selected a non-discriminatory performance metric—year-over-year profit

growth—to cut its least impressive employees and did not limit those cuts to older employees.

Even though he questions whether the metric used was indeed the “key metric,” he does not

dispute that XPO legitimately believed it was using the appropriate measure. See, e.g., Pippin,

440 F.3d at 1196–97 (An employer “may choose to conduct its RIF according to its preferred

criteria of performance . . . and [the court] will not disturb that exercise of defendant’s business

judgment.”).

       Taking the facts in the light most favorable to Deere, he was replaced by older people and

appears to have been “RIF’ed” based on poor performance. Therefore, because he fails at every

step of the burden-shifting framework, Deere’s ADEA claim(s) are DISMISSED with prejudice.

           ii. Deere cannot make out a prima facie case against XPO for gender-based
               retaliation or failure-to-hire in violation of Title VII.

       As noted above, Deere has alleged no conceivable act of gender-based retaliation other

than XPO’s failure to re-hire him. Thus, to the extent the Complaint can be read to have asserted

separate claims for failure-to-rehire and retaliation, the Court considers them together. Because

the claim(s) are brought under Title VII, the Court considers only the circumstances surrounding

XPO’s choice to hire McGinnis.

       To show circumstances giving rise to an inference of discrimination in the failure-to-hire

context, a plaintiff must show that he (1) applied for and (2) was qualified for a job for which the


                                                21
employer was seeking applicants and (3) the employer continued to seek applicants after

rejecting the plaintiff’s application. Cruces v. Utah State Veterans Nursing Home, 222 F. App’x

776, 779–80 (10th Cir. 2007).

       Taking the facts in the light most favorable to Deere, there is no dispute that he was

qualified for his old job. Moreover, XPO hired McGinnis a few days after Deere’s attorney sent

the e-mail alleging age discrimination, which the court construes as having been received for the

purposes of the SJ Motion only. However, it is undisputed that XPO offered the position to

McGinnis before Deere submitted any application, and, at any rate, Bernier never saw his belated

submission. Put another way, at the time XPO offered McGinnis a job, hiring Deere was not an

option, and even after the position was filled, the decision-maker never had an opportunity to

reject him. Without Deere in the applicant pool, it is not possible that XPO sought to employ

McGinnis to spite Deere’s candidacy. With no other evidence to support an inference of sex

discrimination, Deere has failed to make out a prima facie case.

       But even assuming, arguendo, that Deere overcame his prima facie hurdle, his own

admissions have irretrievably undermined his ability to show pretext. Deere agrees that Bernier

hired McGinnis, she had been recommended “quite some time ago,” and she had a reputation for

doing “a good job.” He has also expressly affirmed that he does not believe Bernier

discriminated against him. Thus, he is now unable to discredit that XPO made its hiring

decisions on McGinnis’s merit, and that a discriminatory motive did not figure into XPO’s hiring

calculus. See Bullington v. United Air Lines, Inc., 186 F.3d 1301, 1319 (10th Cir. 1999),

abrogated on other grounds by Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 122 (2002)

(“[W]e emphasize that an employer does not violate Title VII by choosing between equally




                                               22
qualified candidates, so long as the decision is not based on unlawful criteria. . . . The disparity

in qualifications must be ‘overwhelming’ to be evidence of pretext.”).

        Therefore, because his failure-to-rehire and retaliation claims also fail at every step of the

burden-shifting framework, Deere’s Title VII claim(s) are DISMISSED with prejudice.

III.    CONCLUSION

        For the foregoing reasons, the Strike Motion is DENIED, and (2) XPO’s SJ Motion is

GRANTED. Deere’s Complaint is DISMISSED with prejudice. The Clerk shall enter judgment

as set forth herein in favor of XPO Logistics Freight, Inc. and XPO Logistics, Inc. and close this

case.



        DATED this 20th day of February, 2019.

                                                      BY THE COURT:



                                                      ____________________________________
                                                      RAYMOND P. MOORE
                                                      United States District Judge




                                                 23
